Manoukian, J.,
concurring in part, dissenting in part:
I concur in that part of the majority opinion reversing the trial court’s order that the option excluded the personal property.
However, I respectfully dissent from the affirmance of the trial court’s determination that the escrow “shall be deemed to be closed on October 1, 1973.” In my view of the case, the court’s imposition of a six-month escrow was unreasonable and constitutes an abuse of discretion. Appellant timely exercised its option to purchase in March, 1973, and by June 1, deposited money, obtained insurance and performed all the other conditions precedent to its exercise of the option. Summa Corp. v. Richardson, 93 Nev. 228, 564 P.2d 181 (1977). Thus, by the time appellant filed this action, all that remained was the execution of the usual documents of conveyance and the issuance of a title policy. Notwithstanding, the court below extended the close of escrow from June 1, 1973 to October 1, 1973 and continued Summa’s rent obligation under the lease in the amount of $32,000 per month or a total of $128,000. In this, I believe the court erred.
Admittedly, the option agreement is silent as to the length of the escrow. In these circumstances, the escrow should close at the expiration of a reasonable period of time. Tavel v. Olsson, 91 Nev. 359, 535 P.2d 1287 (1975). In my opinion, the trial court erred in determining that a six-month escrow was reasonable. This is especially true in that respondents’ conduct had the effect of delaying consummation of the contract. Compare Cladianos v. Friedhoff, 69 Nev. 41,240 P.2d 208 (1952). Even giving due consideration to the complexity of the escrow, it should have been closed within two to three months of Summa’s exercise of the option. Under the circumstances, the trial court’s order that appellant pay rent through the extended escrow period constitutes a clear abuse of discretion.